333 S.W.3d 490 (2010)
Heather R. KIEL, Respondent,
v.
Timothy S. KIEL, Appellant.
No. ED 94698.
Missouri Court of Appeals, Eastern District, Division Four.
December 21, 2010.
Rehearing Denied February 8, 2011.
Scott Simpson, St. Charles, MO, for appellant.
Aaron Staebell, St. Peters, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Timothy Kiel ("Husband") and Heather Kiel ("Wife") were granted a dissolution of marriage on January 12, 2010. In his sole point on appeal, Husband claims that the trial court erred in entering the judgment and decree of dissolution because Wife obtained the judgment through fraud.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).